Title: From George Washington to Colonel Daniel Morgan, 18 June 1778
From: Washington, George
To: Morgan, Daniel


                    
                        Sir.
                        Head Quarters [Valley Forge] 18th June 1778.
                    
                    As the Army is to march to morrow morning at 5 OClock—towards Coryells ferry you are to cross the Schuylkill—with your detachment and the horse annexed to it, at Matsons ford—and direct your course in such a manner as to intersect our line of march and fall in on our rear. I am Sir &ca.
                